Citation Nr: 0306749	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  98-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain, postoperative laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to April 
1990.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, dated in July 1998, which reduced the rating for 
the veteran's service-connected lumbosacral strain with a 
status-post laminectomy from 40 to 20 percent, effective from 
October 1, 1998.  The veteran appealed that reduction and 
claimed entitlement to an increased rating.

The Board denied the veteran's appeal of the reduction in 
rating in a decision dated in October 1999.  The issue that 
remains in appellate status, entitlement to a rating in 
excess of 20 percent for the veteran's low back disability, 
was remanded to the RO for further evidentiary development in 
the October 1999 Board decision, to include affording the 
veteran orthopedic and neurological examinations to determine 
the current status of his lumbosacral strain with status post 
laminectomy.  Review of the actions performed by the RO 
reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).  However, as noted 
below, as the veteran subsequently requested a Travel Board 
hearing, the case must again be remanded to the RO to comply 
with due process of law.  38 C.F.R. § 19.9 (2002).

The Board notes that, in written argument dated in December 
2002, the veteran's representative indicated that the issue 
of entitlement to restoration of a 40 percent rating for the 
veteran's low back disability remained in appellate status.  
However, as noted above, the Board denied that claim in its 
October 1999 decision and it was not timely appealed to the 
Court of Appeals for Veterans' Claims.  The only issue that 
remains in appellate status is entitlement to a rating in 
excess of 20 percent for a lumbosacral strain with status 
post laminectomy, which must be adjudicated under the 
applicable rating criteria but not under the law and 
regulations that pertain to the reduction of ratings.   


REMAND

The veteran presented testimony before a Board Member (now 
Veterans Law Judge) sitting at the RO (i.e., a Travel Board 
hearing) in May 1999, who is no longer employed at the Board.  
The case has accordingly been reassigned to the undersigned 
Veterans Law Judge, but the appellant has a right to another 
Board hearing.  See Chairman's Memorandum No. 01-93-23 
(September 21, 1993).  The Board sent a letter to the veteran 
in January 2003, informing him that he was entitled to 
another Board hearing.  In a response postmarked in February 
2003 , the veteran indicated he wanted a Travel Board 
hearing.  Such a hearing must be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2002).

In addition, the Board notes that VA amended the criteria for 
rating intervertebral disc syndrome during the pendency of 
the veteran's appeal.  See 67 Fed. Reg. 54345 (August 22, 
2002) (effective August 23, 2002).  When a law or regulation 
changes after the claim has been filed or reopened and before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet App 312-13 (1991). 

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, prior to each respective 
effective date, the VA may apply only the previous version of 
the rating criteria.  As of the effective date, the Board 
must apply whichever version of the rating criteria is more 
favorable to the veteran.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should provide the veteran and 
his representative notice of the amended 
criteria for rating intervertebral disc 
syndrome, effective August 23, 2002. See 
67 Fed. Reg. 54345 (August 22, 2002) (to 
be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).

2.  The RO should schedule the veteran 
for a Travel Board hearing in connection 
with his appeal for entitlement to a 
rating in excess of 20 percent for a 
lumbosacral strain with a status-post 
laminectomy.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




